Citation Nr: 1530394	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-22 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to an effective date earlier than August 4, 2011 for the assignment of a 30 percent rating for bilateral pes planus.

3.  Entitlement to an increased rating higher than 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2010, the RO denied service connection for PTSD.  The RO noted in a May 2013 statement of the case that new and material evidence had been received to reopen the claim, but denied the claim on the merits.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for PTSD.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has been modified to encompass other psychiatric disorders of record, as noted on the cover page of this decision.  

In November 2011, the RO granted an increased rating of 30 percent for bilateral pes planus, effective August 4, 2011.  The Veteran appealed the effective date and rating assigned.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in April 2015.

The issue of reduction of benefits due to incarceration from September 2010 to August 2011 noted on an August 2011 VA examination report; and December 2012 to May 2013 as noted by testimony submitted by the Veteran at the April 2015 Board hearing has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating higher than 30 percent for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connection claim for PTSD was previously denied in an October 2005 rating decision.  The Veteran appealed this rating decision to the Board; but prior to the Board making a decision on the appeal, he withdrew his claim in April 2008.

2.  The evidence received since the October 2005 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3. The reported stressor upon which the Veteran's diagnosis of PTSD is based was the result of his own willful misconduct. 

4.  To the extent that an acquired psychiatric disability, other than PTSD, either began during or was otherwise caused by the Veteran's military service, it too is found to be the result of his own willful misconduct.

5.  The Board granted service connection for pes planus in a June 2010 decision; and the RO in implementing the Board's grant assigned a 10 percent rating for pes planus in a July 2010 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision.

6.  The Veteran filed his most recent increased rating claim for pes planus that was received by VA on August 4, 2011.

7.  It was not factually ascertainable within one year prior to the August 4, 2011 increased rating claim that a 30 percent rating for pes planus was warranted.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the October 2005 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

4.  The criteria for an effective date earlier than August 4, 2011, for an increased rating of 30 percent for pes planus are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

RO letters dated in April 2009, August 2011, and February 2013 notified the Veteran of the criteria to substantiate his claim for service connection for PTSD and an earlier effective date for the grant of a 30 percent rating for pes planus.  The Veteran has had a meaningful opportunity to participate in the development of his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records.  The RO also has provided him with VA examinations addressing all the relevant criteria.  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in April 2015, in which he presented oral argument regarding his claim for service connection for PTSD and for an earlier effective date for the 30 percent rating assigned for his pes planus disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, both the VLJ and the Veteran's representative acknowledged that the claim for service connection for PTSD and an earlier effective date for an increased rating for the bilateral pes planus was on appeal and the Veteran provided testimony as to why he believed he should be compensated for PTSD and that the effective date for the 30 percent disability rating should go back to an earlier date.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Evidence for PTSD

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for PTSD was originally denied in a March 1993 rating decision on the basis that there was no evidence of any service in Vietnam, which was where the Veteran contended his stressors took place.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In March 2005 the Veteran submitted a petition to reopen service connection for PTSD.  The RO denied the Veteran's claim in October 2005, finding that new and material evidence had been received to reopen the claim of service connection for PTSD, but denying the claim on the merits.  The RO noted that the Veteran reported a stressor in Panama involving an altercation with a Panamanian and a machete and that he now had a diagnosis of PTSD and major depressive disorder related to that event; but found there was no evidence relating the Veteran's current psychiatric disorders to his military service.  The Veteran appealed this rating decision to the Board by filing a notice of disagreement; and after receiving a statement of the case in August 2007, submitting a VA Form 9 in September 2007.  However, prior to the Board being able to make a decision in the case, the Veteran withdrew his claim in April 2008.  Therefore, the October 2005 decision became final, as well. See 38 C.F.R. §§ 20.201, 20.1103.

The Veteran submitted his most recent petition to reopen service connection for PTSD in February 2009.  Evidence submitted since the October 2005 rating decision includes statements dated in December 2007 from the Veteran's brother and an acquaintance, N.G., indicating that they witnessed psychiatric symptoms in the Veteran since the 1970s, including waking up screaming from dreams.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence relates some of the Veteran's chronic psychiatric symptoms back to the time of his military service.  This evidence was not previously considered by agency decisionmakers (as it is post-dated from the August 2007 statement of the case), is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection

The Veteran seeks service connection for PTSD.  Evidence of record also shows other psychiatric diagnoses including depression and schizophrenia.  Thus, the decision herein will encompass all potentially relevant psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (The scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.  However, direct service connection may be granted only when a disability was incurred in the line of duty, and was not the result of the Veteran's own willful misconduct, or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301. 

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

In July 2010 the regulations pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) ) and 75 Fed. Reg. 41 ,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 38 C.F.R. § 3.304(f)(3). 

These revised regulations are applicable to the Veteran's claim by virtue of their effective date.  However, as will be discussed, the Veteran's PTSD was not diagnosed in service, and his reported stressor was not related to the fear of hostile military or terrorist activity.  Instead, his stressor was related to an alleged fight with a Panamanian citizen over drugs; and the United States Court of Appeals for the Federal Circuit (Federal Circuit) has explained that § 3.304(f)(3) only applies when a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced that was perpetrated by a member of an enemy military or by a terrorist and not where a veteran is engaging in an illegal activity with a foreign National and results in a physical assault with the Veteran possibly killing the other person.  See Hall v. Shinseki, 717 F.3d 1369 (Fed. Cir. 2013).  As such, § 3.304(f)(3) is not applicable to this case.

 Additionally, as will be discussed, the Veteran has been diagnosed with an acquired psychiatric disability, to include PTSD, which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  However, schizophrenia, which the Veteran also was diagnosed with in December 2010 is a chronic disease; therefore 38 C.F.R. § 3.303(b) applies to the schizophrenia but not to the PTSD.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As part of the Veteran's original service connection claim for PTSD in January 1990, the Veteran asserted that he had PTSD as a result of service in Vietnam from December 1968 to January 1970.  He also submitted a statement in January 1993 describing an incident in DaNang while on patrol when they came under fire and he witnessed an individual named, "James" die next to him.  He indicated that he started intravenous drugs after this incident in service.

The available records in the Veteran's file do not show any service in Vietnam.  This was part of the basis for the RO's denial of the Veteran's claim in 1993.

After this claim was denied, the Veteran submitted petitions to reopen service connection for PTSD and instead related his diagnosis to an event in Panama, in which he was doing drugs with a Panamanian citizen.  They reportedly got into a fight with a knife or machete being involved, and the Veteran ended up attacking the Panamanian with the weapon and then fleeing.  He has stated that he did not know for sure whether the Panamanian died at that time.

VA treatment records show diagnoses of PTSD related to the incident in Panama.  See, e.g., March 2005 VA examination report; May 2008 VA psychiatry nurse practitioner note.  As such, for the purpose of this decision, the Board will accept that the Veteran has a diagnosis of PTSD.

As noted, service connection for PTSD, in addition to a current diagnosis, requires credible supporting evidence that the claimed in-service stressor underlying the diagnosis occurred; and, if there is evidence that it did occur, the stressor must be shown to have caused the PTSD. 

Here, the Veteran has generally contended that his PTSD is the result of an event that occurred while he was stationed in Panama when a Panamanian tried to take his drugs and he ended up attacking the Panamanian with a machete or knife.  While the Veteran initially indicated that his stressor was a result of combat in Vietnam, the credibility of this statement has been undermined by the fact that there is no record of the Veteran having any service in Vietnam.  The Veteran described the event in Panama in detail on numerous statements and again in oral testimony at a Board hearing in April 2015.  He indicated that he never reported the incident to his chain of command, as he was afraid he would get into trouble.

In March 2010 the RO's United States Army and Joint Services Records Research Center (JSRRC) Coordinator reviewed the personnel records and determined that the Veteran served in the Panama Canal but found that the Veteran's statements were insufficient to verify through JSRRC and that the Veteran's use of drugs and alcohol and admitting that he killed a civilian while serving on duty was willful misconduct in accordance with M21-MRIII.VI.D.

While the Veteran's PTSD has been related to the described event in Panama, VA regulations provide that direct service connection may only be granted when a disability was not the result of a veteran's own willful misconduct.  As such, the Board must consider whether the Veteran's reported stressor constitutes an act willful misconduct, which would preclude a grant of service connection for any disability caused by such an incident.

As noted, the Veteran's claim was filed a number of decades after this alleged incident and therefore any records have not been obtained.  Nonetheless, the Veteran's description of the reported stressor is a byproduct of his willful misconduct.

"Willful misconduct" is defined as "an act involving conscious wrongdoing or known prohibited action"; "[i]t involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences." 38 C.F.R. § 3.1(n)(1); see Forshey v. West, 12 Vet. App. 71, 73 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed. Cir. 2003); Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996).

As noted, the Veteran has provided several accounts of the reported stressor: 

In November 2004, he submitted a stressor statement in which he indicated that he started using drugs and drinking alcohol during basic training and that after being shipped to the Panama Canal Zone for his overseas tour his addiction got worse and he started shooting heroine and taking acid.  He indicated that he killed a Panamanian for stealing his drugs from him and that when he returned home he started selling drugs and was arrested many times.

In December 2007 he submitted another stressor statement that while on a pass in Panama, he was with a Panamanian friend.  They got into a fight when he was "high" and the Panamanian got a machete and attacked him; the Veteran grabbed the machete and began attacking the Panamanian.  He stated that after this he ran and eventually went back to the base and kept quiet about the event.

He submitted a similar statement in January 2010 noting that he was on a weekend pass in Panama with a Panamanian named, "Johsa," who he bought drugs from and then administered the drugs with him.  He stated that he noticed his drugs were missing and started to argue with the Panamanian.  The Panamanian grabbed a machete and swung it at the Veteran; the Veteran grabbed the machete and attacked the Panamanian.  Then he was chased by people saying he had killed the Panamanian; he ran and made it back the post and hid the secret for the rest of his tour.

At his Board hearing in April 2015, the Veteran again relayed the details of this incident.  He stated that was he introduced to drugs while in Panama and that he would go downtown with a Panamanian and his buddy.  He indicated that one night they were doing drugs and the other men jumped him and one had a machete.  The Veteran stated that he managed to take the machete and being scared he ended up hacking the Panamanian with the machete.  He recalled people who witnessed the event shouting at him that he had killed the Panamanian.  He stated that he ran and changed out of the bloody clothes and went back to base.  He indicated that he did not know if the man lived or died and that he did not tell anyone what happened because he did not want to go to jail.  

The Veteran has also similarly described this incident to medical professionals on a number of occasions.  See e.g., August 2003 VA psychiatric outpatient note; May 2008 VA psychiatry nurse practitioner note.  The one consistent element in the Veteran's accounts is that he has consistently stated that he was using drugs at the time of the incident.  

At this juncture, the Board, as finder of fact, must determine both the weight and credibility of all the evidence of record.  In weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board acknowledges that lay testimony, such as that provided by the Veteran, is considered to be competent to establish details that are capable of lay observation, and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is considered to be competent to report that he was involved in an incident in Panama, and even to recall the details as he remembers them.  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determinative issue is whether the event which the Veteran describes, and which has been accepted as the cause of the Veteran's PTSD, constitutes willful misconduct on the Veteran's part such that he would be precluded from service connection.  For the following reasons, the Board finds that it does.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. 
§ 3.1(n)(1). Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury. 38 C.F.R. § 3.1(n)(2), (3).

Here, there is little doubt that the Veteran's actions were a conscious decision, as he has stated that he was using illegal drugs at the time of the event with the Panamanian and that he also wrongfully attacked and possibly killed another person.  Even if the Veteran's actions amounted to self-defense, it is clear that the Veteran was aware of the wrongdoing and probable consequences, as he reported fleeing the scene (another wrongful act).  If the Veteran was not consciously aware of his wrongdoing, there would have been no reason to flee the scene.  In addition the Veteran has stated that he did not tell his chain of command about the incident in Panama, as he did not want to face disciplinary action; again showing that he understood that his actions were unlawful.  The Veteran submitted statements in June 2010 and July 2011 arguing that his actions were not willful misconduct because he was not in his "right mind" when it happened due to being a drug addict, and that it was in the military where he was introduced to drugs.  While the Veteran has argued that he had no control or will over his actions at the time of the incident in Panama, he intentionally used the drugs that arguably lead to his actions.  Therefore his argument that his actions were not willful misconduct because he was under the influence of drugs fails.  

If a claim is denied solely on the basis of willful misconduct, it must be established that the denial of the claim was justified by a preponderance of the evidence.  38 U.S.C.A. § 105(a); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  Because this incident was the result of willful misconduct, it cannot serve as the basis for service connection.

As noted, the Veteran also has diagnoses of schizophrenia and major depressive disorder.  He has submitted statements from his dad and a long-term acquaintance, N.G., in December 2007 who note that they have noticed the Veteran having nightmares since the 1970s.  He also noted on a March 2005 VA examination report that he first started to have major depression while in service while stationed in the Panama Canal because of the pressure of performing his duty as radio mechanic and having to meet deadlines.  He also indicated that he missed his wife and infant son back home.  He noted that his wife left him while he was in service and that he started to drink alcohol and use cocaine and marijuana to ease his emotional pain.  

The service treatment records are negative for any psychiatric treatment.  Approximately 19 years after separation from service, in 1989, the Veteran was treated for drug and alcohol addiction.  See October 1989 hospital discharge summary.  In July 2000 the Veteran was assessed as having depression.  

A December 2010 assessment from a private doctor, Dr. R., notes that the Veteran reportedly started abusing heroine shortly after entering the service.  Once in Panama his drug use accelerated and he later began to sell heroine.  The Veteran reported that he was in Panama for the "Balboa Uprising."  But Dr. R. noted that there was no historically documented "Balboa Uprising" in the recent history of Panama.  Dr. R. noted that a few veterans embellish their military record with stories of war having never served in combat; synthesizing stories told to them by combat veterans into believable but falsified stories of personal combat experience.  Dr. R. noted that as a patient develops psychosis there might be difficulty distinguishing between personal experiences and the reports of others' experiences.  Dr. R. indicated that the Veteran's time in Panama was in a "drug haze of mescaline and heroin" and that his reference to the "Balboa Uprising" might be actual, embellishment, or it might be delusional.  Dr. R. noted that the veracity of the Veteran's story about possibly killing the Panamanian friend in self-defense was questionable, as he was psychotic and abusing hallucinogenic drugs that induced fantastic experiences that addicts remain convinced were real.  Dr. R. also noted that chronic abuse of heroin leads to gradual loss of brain cells similar to degenerative dementia of the brain, such as Alzheimer's disease.  Dr. R. diagnosed the Veteran with paranoid type schizophrenia, hallucinogen persisting perception disorder, and parasomnia.  

To the extent that the Veteran believes that his depression and schizophrenia are the result of his military service other than willful misconduct, as noted, the service treatment records are void of any psychiatric complaints or treatment.  On a medical history survey completed in conjunction with his separation physical in January 1970, the Veteran denied any depression or excessive worry, any frequent trouble sleeping, or any frequent or terrifying nightmares; and he was found to be psychiatrically normal at his separation physical.  

The Veteran has provided varying accounts of when he first began experiencing psychiatric symptoms or seeking psychiatric treatment.  For example, at a March 2005 VA examination report the Veteran stated that he started having depression in service based on the stress of his duties.  On the December 2010 private medical assessment, the Veteran indicated that he had PTSD in the 1970s.  His dad and long-term acquaintance have stated that they noticed him having nightmares since the 1970s, which would have been soon after his discharge.  However, the earliest treatment records of record showing treatment for depression was in July 2000, with previous entries for substance abuse in the late 1980s.  The Veteran also has presented conflicting statements as to the cause of his PTSD; initially in the 1990s asserting that his PTSD was a result of witnessing an individual killed in Vietnam; while later indicating that his stressor was due to service in Panama.  The private clinician in December 2010 noted that the Veteran's story about the incident in Panama might not even be true, as the Veteran had a chronic history of heroine abuse, and he was psychotic and abusing hallucinogenic drugs that induced fantastic experiences that addicts remain convinced were real.  This clinician diagnosed the Veteran with paranoid type schizophrenia, hallucinogen persisting perception disorder, and parasomnia.  Therefore, the credibility of the Veteran's statements concerning his experiences in service or since service are undermined by the history of drug abuse and inconsistent statements with respect to his military service.  While the Veteran's father and acquaintance are competent to report that the Veteran has experienced nightmares since the 1970s, it does not follow that experiencing nightmares is the result of a chronic psychiatric disability since military service.

To the extent the Veteran's depression and schizophrenia are related to the incident in Panama, including his abuse of drugs, this event or the abuse of drugs cannot serve as the basis of a claim for VA benefits as it was the clear result of willful misconduct.  In December 2010, the Veteran's schizophrenia was related to his chronic use of heroin.  

As described, the evidence of record does not show that a psychiatric disability, unrelated to the incident in Panama or drug abuse, began during or was otherwise caused by the Veteran's military service; nor was a psychoses diagnosed within a year of the Veteran's separation.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

IV.  Effective Date for 30 Percent Rating for Pes Planus

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof." 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110  and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§3.1(p); 3.155.  The regulation which governs informal claims, 38 C.F.R. §3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established. 

The RO assigned an effective date of August 4, 2011 for the grant of a 30 percent disability rating for pes planus based on the date of receipt of a statement submitted from the Veteran noting that he was requesting an increased rating for his pes planus.

The RO's November 2011 decision noted that the assignment of the 30 percent rating was warranted based on an August 18, 2011 VA examination report showing objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.    

There is no evidence within one year of the Veteran's August 2011 claim that shows that a 30 percent rating was warranted for his pes planus.  In fact, the August 2011 VA examination report notes that the Veteran was incarcerated from September 2010 to August 2011.  The available treatment records for the time frame from August 2010 to August 2011 do not reflect any treatment for the feet.

Thus, it was not factually ascertainable that the Veteran's pes planus met the criteria for a 30 percent rating, effective one year prior to his increased rating claim, i.e., August 4, 2010.  Therefore, August 4, 2011 is the proper effective date for the 30 percent rating for pes planus.  

The Veteran has argued that the effective date of his 30 percent rating for pes planus should go back seven years when he was originally granted the 10 percent rating, arguing that he intended to appeal the rating assigned, rather than reopen a new claim.  However, the record shows that once the RO implemented the Board's grant of service connection for pes planus in a July 2010 rating decision and assigned an initial rating of 10 percent for pes planus, the Veteran never submitted any communication indicating his intent to appeal the disability rating within one year of the rating decision.  The notice letter sent to the Veteran associated with the July 2010 rating decision was dated July 13, 2010.  Thus, he had one year from the date of this notice to appeal the rating decision.  The Veteran did not appeal this rating decision, however; so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran has not asserted clear and unmistakable evidence in any of the above-mentioned final decisions.  VA regulation, 38 C.F.R. § 3.156 (b), addressing pending claims in new and material evidence cases, also does not apply, as there is no medical evidence demonstrating that a higher rating for pes planus was warranted within one year after the July 2010 rating decision assigning the initial 10 percent rating.   

Therefore, the earliest possible effective date for the Veteran's 30 percent rating for his pes planus was on August 4, 2011, the date of his increased rating claim.  There is no basis in the law for an effective date earlier than August 4, 2011.



ORDER

New and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); however, service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to an effective date earlier than August 4, 2011 for the assignment of a 30 percent rating for bilateral pes planus is denied.


REMAND

The Veteran seeks a rating higher than 30 percent for his pes planus.  He testified at the April 2015 Board hearing about an upcoming podiatry appointment at Maxwell Air Force Base.  See April 2015 Board hearing, p. 11.  This medical record should be obtained and added to the record.  The Veteran also testified that he had severe spasms of the Achilles tendon and wore a brace for his pes planus, which was issued from Maxwell Air Force base in approximately April 2014.  See id. at 8, 14.  At the time of the last examination for compensation and pension purposes, in June 2013, the examiner noted that the Veteran did not have severe spasms of the Achilles tendon.  As the severity of the Veteran's pes planus might have increased since it was last evaluated, additional examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant podiatry treatment records from the VAMC in Tuskegee, Alabama, and Maxwell Air Force Base dated from July 2012 to present.

2.  Ask the Veteran to identify any additional treatment records pertaining to the feet.  If the Veteran complies, make efforts to obtain the records identified.

3.  Then schedule the Veteran for a VA podiatric examination pertaining to the severity of bilateral pes planus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral pes planus, in accordance with the rating criteria specified at 38 C.F.R. § 4.71a , Diagnostic Code 5276 for evaluating "flatfoot, acquired." 

Provided the Veteran has other symptoms of the bilateral feet associated with service-connected disability, though not traditionally evaluated as pes planus, then please specify the nature and degree of foot injury affecting the right and left feet -- in terms of moderate, moderately severe, or severe (the highest level, which follows "severe," being with actual loss of use of the foot). 

To the extent possible, the examiner should distinguish between symptoms attributable to the Veteran's pes planus and any other nonservice-connected foot disability, including related to his diabetes.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, readjudicate the claim on appeal based upon all additional evidence received since the last statement of the case in May 2013.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


